. '
                       Case 1:19-cv-00854-JAP-KK Document 1 Filed 09/16/19 Page 1 of 7                                                 FILED
                                                                                                                        UNITED STATES DISTRICT COUiT

      J\Ja Ill
      Name
                                    1·                  f-1- I Ja.½, 0
                                                              --�-·-     --- -
                                                                                                                         ALBUQ!JERQUP:, NEW MEXICO,
                                                                                                                                                        ', .1
                                                                                                                                -- -SE:P-l-u--2019---- J <t
                    HI o S k'4Ctk'l t:lcl . NuJ
                                                                                                                                                           (�j?
                                                                                                                                                    �

                                                                                                                             MtTCHiiU.. A. ElJ�
       Address
                                                                    11111                                                         l,
                                                                                                                                    CLl:!M .. i.-'

                                                                UNITED STATES DISTRICT COURT
                                                               FOR THE DISTRICT OF NEW MEXICO

      ___.,._(FullJ J1,,11-tC, ....Name)
                                 1*��J· ......"'"t\:""'{'"""c...O a""-t-l �    o'------ , Plaintiff
                                                                          ........
                                                                           Cl
                                                                                                             CASE NO. ______
                                                                                                                        19cv854-KK _
                                                                                                                            (To be supplied by the Clerk)


                                                  V.


                                                                           , Defendant(s)                         CIVIL RIGHTS COMPLAINT
                                                                                                                  PURSUANT TO 42 U.S.C.§1983




                                                                                  A.          JURISDICTION




                                                                                                      (Mailing add ss or place of confinement)
                             \J\\\ol,)e..,ur:cqu
                                        \     \
                                                 S                          I    �,,., \J,,h1\fO l}J\l�



       2)               Defendant                     Jof,                  H , dQ\�O
                                                                       (Name of firstefendant)
                                                                                                                                              is a citizen of

                                  �\\rw�•,\du9" t..,.                               ,        �� h., l h,,l!lSt' c     o                , and is employed as
                                                                    (City, State)
                                                             Y\ O V\ 1               1
                                                                                                                                 At the time the claim(s)
                                                    ( Position and title, if any)
                          alleged in this complaint arose, was this defendant acting under color of state law?
                          Yes       jX]               No      D                 If your answer is "Yes", briefly explain:




          XE-2                  2/78                              CIVIL RIGHTS COMPLAINT (42 U.S.C. §1983)
Case 1:19-cv-00854-JAP-KK Document 1 Filed 09/16/19 Page 2 of 7
Case 1:19-cv-00854-JAP-KK Document 1 Filed 09/16/19 Page 3 of 7
Case 1:19-cv-00854-JAP-KK Document 1 Filed 09/16/19 Page 4 of 7
Case 1:19-cv-00854-JAP-KK Document 1 Filed 09/16/19 Page 5 of 7
Case 1:19-cv-00854-JAP-KK Document 1 Filed 09/16/19 Page 6 of 7
Case 1:19-cv-00854-JAP-KK Document 1 Filed 09/16/19 Page 7 of 7
